Gkehort, C. J.
Suit by The Sinnissippi Insurance Company against the appellees on a premium note. The complaint shows that the amount due and unpaid for losses lay fire is $6,818; that the amount of the assessments are $27,782 86. A demurrer to the complaint was overruled. The appellees answered by the general denial. Trial by jury, and verdict for the defendants. Motion for a new trial overruled and judgment. In the progress of the trial the plfl.intiflF offered in evidence the estimate, the statement and the orders of assessment made by the board of directors of the company, to the introduction' of which the defendant objected. The objection was sustained and the plaintiff *343excepted. This ruling of the court below is right. The amount assessed on the premium notes of the company' is greater than is necessary to pay losses. This rendered the assessment void. Sinnissippi Ins. Co. v. Taft, ante p. 240.
W. E. Niblack, W. II. De Wolf, J. E. McDonald, A. L. Roache and D. Sheelcs, for appellant.
A. G. Donald, G. Denby and J. S. Tarkington, for appellee.
The judgment is affirmed, with costs.